Citation Nr: 1000809	
Decision Date: 01/06/10    Archive Date: 01/15/10

DOCKET NO.  06-00 148A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for a right wrist 
disorder.

2.  Entitlement to service connection for a right shoulder 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel




INTRODUCTION

The appellant served in the United States Army Reserve from 
August 1989 to June 2003.  Her service included, among other 
things, a period of active duty for training (ACDUTRA) from 
April 21 to May 2, 2003 and a period of inactive duty 
training (INACDUTRA) from May 3 to May 4, 2003.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the RO that, in 
pertinent part, denied service connection for disorders of 
the right shoulder, right wrist, right ankle, and feet.  The 
Board remanded the case for additional development in January 
2008.

In September 2009, while the case was in remand status, the 
Appeals Management Center granted service connection for 
disorders of the right ankle and feet.  The prior denials 
were otherwise confirmed.  The issues remaining in appellate 
status are as set forth above, on the title page.


FINDINGS OF FACT

1.  The appellant has been diagnosed with tendonitis and 
carpal tunnel syndrome of the right wrist; it is at least as 
likely as not that those disorders can be attributed to an 
injury she sustained in ACDUTRA.

2.  The appellant has been diagnosed with strain and 
tendonitis of the right shoulder; it is at least as likely as 
not that those disorders can be attributed to an injury she 
sustained in ACDUTRA.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the appellant's favor, 
tendonitis and carpal tunnel syndrome of the right wrist were 
incurred as a result of an injury in ACDUTRA.  38 U.S.C.A. 
§§ 101, 1110, 1131 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.1, 3.6, 3.102, 3.159, 3.303 (2009).

2.  Resolving reasonable doubt in the appellant's favor, 
strain and tendonitis of the right shoulder were incurred as 
a result of an injury in ACDUTRA.  38 U.S.C.A. §§ 101, 1110, 
1131 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.1, 3.6, 3.102, 
3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant seeks to establish service connection for 
disorders of the right wrist and shoulder.  She maintains 
that she sustained injuries to those areas during a fall 
during training and has had pain ever since.

Service connection can be established for disability due to 
disease or injury incurred or aggravated in the line of duty 
during a period of ACDUTRA.  38 U.S.C.A. §§ 101(2), (22), 
(24), 1110, 1131 (West 2002); 38 C.F.R. §§ 3.1(d), 3.6(a), 
(c), 3.303 (2009); Harris v. West, 13 Vet. App. 509, 511 
(2000); Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  
Service connection can also be established for disability due 
to injury, but not disease, incurred or aggravated in the 
line of duty during a period of INACDUTRA.  38 U.S.C.A. 
§ 101(2), (23), (24) (West 2002); 38 C.F.R. §§ 3.1(d), 
3.6(a), (d) (2009).  Generally, in order to prove service 
connection, there must be competent, credible evidence of (1) 
a current disability, (2) in-service incurrence or 
aggravation of an injury or disease, and (3) a nexus, or 
link, between the current disability and the in-service 
disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 
1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

In the present case, the Board finds that the evidence 
supports the appellant's claim for service connection for 
right wrist disability.  The appellant's service treatment 
records show that she presented with complaints of pain 
resulting from a right wrist injury on May 4, 2003, during a 
period of INACDUTRA.  It was noted that she had had the pain 
for six days (which would place the onset at the end of April 
2003, during a period of ACDUTRA).  She reported that she had 
fallen on an outstretched hand while doing inventory.  On 
follow-up examination five days later, she was diagnosed with 
sprain and tendonitis.  A clinical assessment of tendonitis 
was also recorded in July 2004.  Her assertions of continuity 
of symptoms are corroborated by records showing that she has 
continued to seek treatment during the years since the 
initial injury.  Although a VA examiner concluded in February 
2009 that the appellant's wrist was objectively normal, her 
VA treating physician indicated in an October 2009 letter 
that the appellant had been diagnosed with carpal tunnel 
syndrome of the right wrist.  In an August 2008 VA clinical 
record, it was noted that the carpal tunnel syndrome was 
"[m]ost likely chronic from old injury."  Under the 
circumstances, given the evidence of in-service injury, 
continuity of symptoms, and current disability, the Board is 
satisfied that requirements for an award of service 
connection have been satisfied.  The evidence, at a minimum, 
gives rise to a reasonable doubt on the question.  38 C.F.R. 
§ 3.102 (2009).  Service connection is granted for tendonitis 
and carpal tunnel syndrome of the right wrist.

The Board also finds that the evidence supports the 
appellant's claim for service connection for right shoulder 
disability.  The appellant maintains that she injured the 
right shoulder during the same incident that caused the 
injury to her right wrist.  The clinical records from May 4, 
2003 (referenced above) make no mention of a shoulder injury.  
On follow-up examination five days later, however, it was 
noted that, in addition to the discomfort in her right wrist, 
she also had pain in her right shoulder and elbow.  Her 
assertions of continuity of symptoms are corroborated by 
records showing that she has continued to seek treatment 
during the years since the initial injury, and VA examination 
reports dated in September 2003 and March 2009 (an addendum) 
show that she has been diagnosed with tendonitis and strain, 
respectively.  Although the 2009 examiner opined that it was 
unlikely that the appellant's right shoulder complaints were 
related to service, the examiner's conclusion was based on 
his inability to locate any evidence of in-service complaints 
or problems related to the right shoulder.  Inasmuch as right 
shoulder complaints were noted on follow-up examination on 
May 9, 2003-just five days after the appellant's initial 
visit-the Board finds the examiner's conclusion 
unpersuasive.  Given the appellant's statements that she 
injured her shoulder in service, the records shortly 
thereafter that appear to corroborate that, and the evidence 
of continuity of symptoms and current disability, the Board 
is satisfied that requirements for an award of service 
connection have been satisfied.  The evidence, at a minimum, 
gives rise to a reasonable doubt on the question.  38 C.F.R. 
§ 3.102 (2009).  Service connection is granted for strain and 
tendonitis of the right shoulder.

Because the Board is granting the appellant's claims, there 
is no need to engage in any analysis with respect to whether 
the requirements of the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2009)), have been satisfied as they pertain to the 
question of service connection.


ORDER

Service connection is granted for tendonitis and carpal 
tunnel syndrome of the right wrist.

Service connection is granted for strain and tendonitis of 
the right shoulder.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


